                                     Case 2:18-cv-06612-E Document 11 Filed 12/04/18 Page 1 of 2 Page ID #:36



                                1    HOLMES, TAYLOR, SCOTT & JONES LLP
                                     Andrew B. Holmes (SBN: 185401)
                                2    abholmes@htsjlaw.com
                                     Patrick V. Chesney (SBN: 267587)
                                3    patrick.chesney@htsjlaw.com
                                     617 South Olive Street, Suite 1200
                                4    Los Ángeles, California 90014
                                     Tel: (213) 985-2200
                                5    Fax: (213) 973-6282
                                6    Attorneys for Plaintiff
                                     Marc G. Mellman
                                7
                                8                                 UNITED STATES DISTRICT COURT
                                9                                CENTRAL DISTRICT OF CALIFORNIA
                                                                       WESTERN DIVISION
                           10
                           11                                                    Case No. 2:18-cv-06612-E
                                     MARC G. MELLMAN,
                           12
HOLMES, TAYLOR, SCOTT & JONES LLP
617 South Olive Street, Suite 1200
  Los Angeles, California 90014




                                                    Plaintiff,                   NOTICE OF SETTLEMENT
                           13
                                            vs.
                           14                                                    Judge:     Hon. Charles F. Eick
                                     WORKFORCE ENTERPRISES WFE,                             Roybal Federal Building
                           15        INC.; WORKFORCE SOLUTIONS WFS                          255 E. Temple St.
                                     LLC; ATLAS EMPLOYMENT GROUP,                           7th Floor, Courtroom 750
                           16        INC.; SUPERIOR PERSONNEL INC.;                         Los Angeles, CA 90012
                                     HHM MANAGEMENT, INC.;
                           17        ANDREW D. HERNANDEZ; HELEN
                                     MARTINEZ-HERNANDEZ; ANDREW
                           18        D. HERNANDEZ, JR.; MARIA
                                     RAMIREZ HERNANDEZ; GIANNINI &
                           19        ASSOCIATES TAX SERVICE;
                                     THOMAS F. GIANNINI; and DOES 1-
                           20        100, inclusive,
                           21                       Defendants.
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                      Case No. 2:18-cv-06612-E                                      NOTICE OF SETTLEMENT
                                     Case 2:18-cv-06612-E Document 11 Filed 12/04/18 Page 2 of 2 Page ID #:37




                                1          Pursuant to Local Rule 16-15.7, PLEASE TAKE NOTICE that the parties in
                                2    the above-captioned action have reached an agreement to settle all claims between
                                3    them, and a formal settlement agreement has been fully executed by all parties.
                                4          The final condition of the settlement allowing for dismissal of this entire case
                                5    should transpire on or about December 7, 2018. Upon confirmation of this final step,
                                6    an executed Stipulation of Dismissal of the entire action will be filed.
                                7
                                8    Dated: December 4, 2018                 HOLMES, TAYLOR, SCOTT & JONES LLP
                                9
                           10                                          By:      /s/ Andrew B. Holmes
                                                                             Andrew B. Holmes
                           11                                                Attorneys for Marc G. Mellman
HOLMES, TAYLOR, SCOTT & JONES LLP
617 South Olive Street, Suite 1200
  Los Angeles, California 90014




                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                     Case No. 2:18-cv-06612-E                    -1-                      NOTICE OF SETTLEMENT
